Pope, Judge.
Officers pulled over the appellant and measured the combined length from the front bumper of his tractor-trailer rig to the rear of the two trailers he was pulling and found that the overall length was 65 feet. Thereupon the officers issued a traffic citation, charging the appellant with the violation of Code Ann. § 95A-958 as amended by Ga. L. 1980, pp. 576, 577. This case was tried before a court without a jury. The appellant was found guilty of the misdemeanor and fined $100.00 and sentenced to confinement for one month. The sentence was suspended upon payment of the fine and upon the condition that the appellant not again violate the laws of Georgia.
Code Ann. § 95A-958 (a) provides that “. . . no vehicle or combination of vehicles shall exceed a total length of 60 feet... except when so authorized by a permit issued by the department [of transportation].” The statute then provides certain lengths of vehicles which may be permitted by the department under certain *474conditions concerning their total length and weight, but no provision allows any vehicle or combination of vehicles to exceed 60 feet. The term “combination of vehicles” is specifically defined by the statute “as a single trailer pulled by a single prime mover.” The appellant argues, therefore, that a tractor and two-trailer combination with an overall length of 65 feet would not be covered by any prohibition of the statute. We do not agree.
Decided February 8, 1982
Rehearing denied March 3, 1982
Hamilton Lokey, Gerald F. Handley, R. Daniel McGinnis, for appellant.
Hinson McAuliffe, Solicitor, Paul C. McCommon III, Assistant Solicitor, for appellee.
The statute plainly states that no vehicle shall exceed a total length of 60 feet. “Vehicles” is defined as “[a] device in, upon, or by which any person or property is or may be transported or drawn upon a public road.” Code Ann. § 95A-104. The tractor-trailer rig being driven by appellant clearly fell within this definition and because his “vehicle” was of a prohibited length, appellant was subject to the sanctions of this law. In so ruling we reject the appellant’s argument that the definition of “combination of vehicles” specifically applies the 60-feet length restriction to tractors pulling one trailer but not to tractors pulling more than one trailer. We are not persuaded that the legislature, by defining the term “combination of vehicles,” intended to restrict single trailers of a certain length but allow combinations of trailers to be completely free of length restrictions. See generally Code Ann. §§ 95A-953 through 95A-963 inclusive.

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.